Citation Nr: 0714992	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-06 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to June 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that found that 
the veteran did not satisfy the basic eligibility 
requirements for the receipt of VA nonservice-connected 
pension benefits.  In January 2004, the veteran testified at 
a hearing before a Decision Review Officer, and in June 2005, 
he testified before the Board at a hearing that was held at 
the RO.  


FINDINGS OF FACT

1. The veteran did not serve in the Republic of Vietnam.  

2. The veteran did not serve in the active military, naval, 
or air service during a period of war.  


CONCLUSION OF LAW

The veteran does not meet the threshold eligibility 
requirements for the receipt nonservice-connected pension 
benefits. 38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. 
§§ 3.1, 3.2, 3.3, 3.6, 3.203, 3.314 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Eligibility for Nonservice-connected Pension Benefits 

Veterans are entitled to VA nonservice-connected pension 
benefits if they are permanently and totally disabled from a 
nonservice-connected disability which is not the result of 
willful misconduct, provided that they have the requisite 
service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b) 
(2006).  A veteran meets the necessary service requirements 
if he served in active military, naval, or air service under 
one of the following conditions: 1) for 90 days or more 
during a period of war; 2) during a period of war and was 
discharged or released from service for a service-connected 
disability; 3) for a period of 90 consecutive days or more 
and such period began or ended during a period of war; or 4) 
for an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war.  38 
U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).  

The Korean Conflict and the Vietnam era are considered 
periods of war.  38 U.S.C.A. § 101(11).  The Korean Conflict 
is defined as the period beginning on June 27, 1950, and 
ending on January 31, 1955.  38 U.S.C.A. § 101(9); 38 C.F.R. 
§ 3.2(e).  The Vietnam era is defined as the period beginning 
on February 28, 1961, and ending on May 7, 1975, for veterans 
who served in the Republic of Vietnam during that period.  38 
U.S.C.A. § 101(29)(A); 38 C.F.R. § 3.2(f).  In all other 
cases, the wartime period for the Vietnam era is defined as 
beginning on August 5, 1964, and ending on May 7, 1975.  38 
U.S.C.A. § 101(29)(B); 38 C.F.R. § 3.2(f).  
 
VA's determination of whether a claimant's service meets 
these threshold requirements is usually dependent upon 
service department records verifying the character of a 
claimant's service.  38 C.F.R. § 3.203; Duro v. Derwinski, 2 
Vet. App. 530 (1992).  

Here, the Board finds that the appellant is a veteran, and 
that he completed more than 90 days of active service.  No 
portion of his period of active service is shown to have 
occurred during a period of war.  Service records, including 
the veteran's Form DD-214, reflect that the veteran served on 
active duty from June 1955 to June 1956, and that he received 
an honorable discharge.  They also do not reflect service in 
Vietnam.  Thus, his service was after the Korean Conflict and 
before the beginning of the Vietnam era for those who did not 
actually serve in Vietnam.  There is no indication that the 
service information pertinent to the veteran is incorrect, 
and service department verification of service indicates no 
wartime service.  Therefore, he does not have the qualifying 
wartime service to render him eligible for nonservice-
connected pension benefits under the law.  

In sum, the veteran's service does not meet the threshold 
criteria for basic eligibility for nonservice-connected 
pension benefits.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.  
He did not serve in active military, naval, or air service 
for 90 days or more during a period of war.  The record also 
does not reflect that he was discharged or released from 
service for a service-connected disability, nor does the 
record indicate that he should have received such a 
discharge.  He is not shown to have served on active duty for 
a period of 90 consecutive days or more which began or ended 
during a period of war.  Finally, he did not serve on active 
duty during more than one period of war for an aggregate 90 
days or more.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.  

Where the service department records fail to show threshold 
eligibility, the claim lacks legal merit or legal 
entitlement, and must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Because the veteran's 
service does not meet the criteria described, he does not 
meet the basic eligibility requirements for nonservice-
connected pension, and the claim must be denied based upon a 
lack of entitlement under the law.  

The Board has considered whether the statutes and regulations 
regarding VA's duty to notify a claimant and assist him in he 
development of his claim are applicable to this claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006).  The Board finds that because the claim at 
issue is limited to statutory interpretation, the notice 
provisions do not apply in this case.  Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 
Fed. Reg. 59989 (2004) (VA not required to provide notice of 
the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).  
Accordingly, the Board finds no prejudice toward the veteran 
in proceeding with the adjudication of his claim.  




ORDER

Basic eligibility for the receipt of nonservice-connected 
pension benefits is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


